Citation Nr: 1119540	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  07-31 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for organic brain syndrome, to include as due to exposure to VX Nerve Agent, Sarin Gas.

2.  Entitlement to service connection for gastrointestinal reflux disorder (GERD), to include as due to exposure to VX Nerve Agent, Sarin Gas.

3.  Entitlement to service connection for hypertension, to include as due to exposure to VX Nerve Agent, Sarin Gas.

4.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to VX Nerve Agent, Sarin Gas.

5.  Entitlement to service connection for tinnitus, to include as due to exposure to VX Nerve Agent, Sarin Gas.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1985 to October 1992.  Service in Southwest Asia is demonstrated by the evidence of record.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's service-connection claims for organic brain syndrome, GERD, hypertension, diabetes mellitus, and tinnitus.  The Veteran disagreed with these decisions, and perfected an appeal as to all five issues.  Original jurisdiction over this case currently resides with the RO in Louisville, Kentucky.

Issue not on appeal

In the above-referenced April 2006 rating decision, the RO also denied the Veteran's service-connection claim for depressive disorder.  The Veteran disagreed, and perfected an appeal as to that issue.  During the pendency of the appeal, the RO granted the Veteran's claim.  See the RO's May 2009 rating decision, awarding service connection for adjustment disorder with depressed mood and anxiety disorder.  Accordingly, that issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].


FINDING OF FACT

In a letter received by the RO on September 16, 2009, and in subsequent correspondence to the Board dated February 15, 2011 the Veteran and his representative specifically indicated that the Veteran wished to withdraw his appeal as to all issues.


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claims of entitlement to service connection for organic brain syndrome, GERD, hypertension, diabetes mellitus, and tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.         See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2010).

In this case, in a rating decision dated in April 2006, the RO denied the Veteran's service-connection claims for organic brain syndrome, GERD, hypertension, diabetes mellitus, and tinnitus.  The Veteran thereafter perfected an appeal as to each of these determinations.

As noted above however, the Veteran and his representative specifically requested to withdraw this appeal in September 2009.  See the Veteran's statement received by the RO on September 16, 2009 [stating "I . . . do not wish to appeal the decision of my claim any more.  I am satisfied with the current [combined] rating I have of 70%."].  In subsequent correspondence dated February 15, 2011, the Veteran's representative filed a formal Motion to Withdraw Appeal with the Board, as required by 38 C.F.R. § 20.204.  

The Board therefore finds that the Veteran's and his representative's withdrawal request qualifies as a valid withdrawal of the perfected appeal of each issue listed above.  See 38 C.F.R. § 20.204 (2010).  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to these issues.  The matters are dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


